Exhibit 10.1
PURCHASE AGREEMENT
PARTIES
THIS PURCHASE AGREEMENT dated as of June 13, 2011, is between Algae Farm (USA),
Inc. (Seller/Algae Farm), and Colorado Goldfields Inc, (Purchaser/Company).
AGREEMENT
IN CONSIDERATION of TWO HUNDRED FIFTY MILLION (250,000,000) RESTRICTED SHARES OF
COLORADO GOLDFIELDS INC. CLASS A COMMON STOCK and other good and valuable
consideration (with a present dollar value of $187,500), the receipt and
sufficiency of which are hereby acknowledged, Algae Farm (USA), Inc. does hereby
sell, to Colorado Goldfields Inc., all of Seller’s right, title and interest in
and to the mining claims described in Exhibit A referred to as the “Properties.”
1. The undersigned Seller hereby agrees that in regard to 125,000,000 restricted
shares (of the 250,000,000 restricted shares stated above) for a period
commencing on the issuance date of the Class A Common Stock pursuant to
paragraph 1(d) of this Agreement and expiring one year from that date, he, she
or it will not, directly or indirectly, issue, offer, agree or offer to sell,
sell, grant an option for the purchase or sale of, transfer, pledge, assign,
hypothecate, distribute or otherwise encumber or dispose of any securities of
the Company issued pursuant to this Agreement, including common stock or
options, rights, warrants or other securities underlying, convertible into,
exchangeable or exercisable for or evidencing any right to purchase or subscribe
for any common stock (whether or not beneficially owned by the undersigned), or
any beneficial interest therein (collectively, the “One Year Restricted
Securities”).
1.1 The undersigned Seller hereby agrees that in regard to 125,000,000
restricted shares (of the 250,000,000 restricted shares stated above) for a
period commencing on the issuance date of the Class A Common Stock pursuant to
paragraph 1(d) of this Agreement and expiring two years from that date, he, she
or it will not, directly or indirectly, issue, offer, agree or offer to sell,
sell, grant an option for the purchase or sale of, transfer, pledge, assign,
hypothecate, distribute or otherwise encumber or dispose of any securities of
the Company issued pursuant to this Agreement, including common stock or
options, rights, warrants or other securities underlying, convertible into,
exchangeable or exercisable for or evidencing any right to purchase or subscribe
for any common stock (whether or not beneficially owned by the undersigned), or
any beneficial interest therein (collectively, the “Two Year Restricted
Securities”).
a. In order to enable the above Paragraphs 1 and 1.1 to be enforced, the
undersigned Seller hereby consents to the placing of legends and/or
stop-transfer orders with the transfer agent of the Company’s securities with
respect to any of the One Year Restricted Securities and Two Year Restricted
Securities registered in the name of the undersigned Seller or beneficially
owned by the undersigned Seller (all such restricted shares of the Company
pursuant to instructions to be provided to the Company’s Transfer Agent as
facilitated by the Company shall be re-issued to the shareholders of Algae Farm
pursuant to their ratable ownership of Algae Farm common stock at the direction
of the authorized officer of Algae Farm).

 

 



--------------------------------------------------------------------------------



 



b. The undersigned Seller understands and acknowledges that this Paragraph 6 IS
revocable by the undersigned Seller under the following circumstances.
1) Any change in the ownership or control of common stock of the Company which
results in more than 50% of the issued and outstanding common stock of the
Company being owned or controlled by a person or entity, or a group of persons
or entities, who did not own or control more than 50% of the issued and
outstanding common stock of the Company as of the date of this Agreement;
provided, however, that it shall not be deemed a “Change of Control” under this
subsection (a) if the change in ownership of more than 50% of the issued and
outstanding common stock of the Company is pursuant to a public or private
offering of common stock by the Company for capital raising purposes, and such
offering was approved by the Board of Directors of the Company;
2) A merger or consolidation of the Company with another entity such that more
than 50% of the issued and outstanding voting stock of the surviving entity is
owned or controlled by a person or entity, or a group of persons or entities,
who did not own or control more than 50% of the issued and outstanding common
stock of the Company as of the date of this Agreement.
SELLER’S COVENANTS
1. Seller warrants and covenants that it holds title and is in actual and
exclusive possession of the Properties free and clear from all grants, sales,
liens, defects, adverse claims and encumbrances of any kind. Seller shall
deliver said actual, peaceful and exclusive possession of the Properties to
Purchaser.
2. Seller agrees to furnish Purchaser such abstract, deeds or other evidence of
title as may be in Seller’s possession and control, and to allow and cooperate
with Purchaser, at Purchaser’s option and expense, to have abstracts brought to
date and to take such steps and proceedings to establish title as Purchaser
shall deem advisable.
3. The Seller has the right and authority to execute this Purchase Contract to
the Purchaser.
4. The Seller is not aware of any litigation, claims, or demands made by others
with respect to the title of its Properties.

 

- 2 -



--------------------------------------------------------------------------------



 



MISCELLANEOUS
1. Binding Effect. This Agreement may not be assigned by either party hereto.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors or permitted
assigns.
2. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, in such jurisdiction, be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provision hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
3. Entire Agreement; Modifications. This instrument contains the entire
agreement between the parties hereto with respect to the transactions
contemplated hereby. Neither this Agreement nor any provisions hereof may be
waived, modified, amended, discharged or terminated except by an instrument in
writing signed by the party to be charged, and then only to the extent set forth
in such instrument.
4. Headings. Descriptive headings contained herein are for convenience of
reference only and shall not affect the meaning or interpretation hereof.
5. Counterparts. This Agreement may be executed simultaneously or in two or more
counterparts, each of which together shall constitute one and the same
instrument.
6. Applicable Law/Attorney’s Fees. The rights and obligations of the parties to
this Agreement shall be governed by the laws of the State of Colorado applicable
to contracts made or to be performed entirely within such state. The prevailing
party in any such proceeding shall be entitled to recover its reasonable
attorneys’ fees and costs incurred in the proceeding (including those incurred
in any bankruptcy proceeding or appeal) from the non-prevailing party.
7. Further Assurances. Each party hereto agrees to execute any and all
documents, and to perform such other acts, whether before or after the date
hereof, that may be reasonably necessary or expedient to further the purposes of
this Agreement or to further assure the benefits intended to be conferred
hereby.
Survival. All representations, warranties, obligations and under-takings of the
parties set forth herein shall survive the execution and delivery of this
Agreement and Sale and other transactions contemplated hereby.
[SIGNATURE PAGE FOLLOWS]

 

- 3 -



--------------------------------------------------------------------------------



 



             
/s/ C. Stephen Guyer
                         
PURCHASER:
      Colorado Goldfields, Inc.    
 
      C. Stephen Guyer, Chief Financial Officer    
Date signed:
      13 June 2011    
 
           
/s/ Richard Berman
                         
SELLER:
      Algae Farm (USA), Inc.
Richard Berman, Chairman, CEO, Pres.    
Date signed:
      13 June 2011    

 

- 4 -



--------------------------------------------------------------------------------



 



EXHIBIT A
The claims acquired from East Canyon, LLC located in San Juan County, Northeast
of Monticello, Utah on September 2006 and March 2007 from an ownership group led
by U.S. Minerals, LLC (Mesa, AZ) and BR W Mining (Monticello, UT).
The claim group consists of 63 (55 Payday & 8 Rage) claims, located in Township
32 South, Range 24 East, Sections 25, 26, 35.

 

- 5 -